Blanchard, J.
This is a motion to enjoin respondent from trafficking in liquors under her liquor tax certificate until the determination of this proceeding to revoke said certificate. The affidavits show that petitioner introduced six witnesses, whose testimony occupied not more than an hour and a half; that respondent’s cross-examination of these witnesses has occupied part of six hearings, and all of six additional hearings, and that she has occupied twelve other hearings by calling witnesses whose testimony tends only to show that these witnesses knew of no such violations of law as were testified to by petitioner’s witnesses. Respondent’s cross-examination and examination of her own witnesses contain much immaterial and irrelevant matter. Section 28 of the Liquor Tax Law confers upon the court power to make the order requested. The present facts, however, call for an order hastening the reference. Proceedings upon the petition of the commissioner of excise are summary in their nature, and delay defeats the intention of the statute. Matter of Cullinan v. Devito, N. Y. L. J., July 26, 1905. An order will be made directing the referee to proceed with his hearings from day to day and terminate the same on or before January 31, 1906.
Ordered accordingly.